19-01099-scc        Doc 42       Filed 10/14/20 Entered 10/14/20 14:17:06 Main Document
                                              Pg 1 of 36               FOR PUBLICATION




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------
                                                             x
In re                                                        :
                                                             :   Chapter 11
NIU Holdings LLC,                                            :
                                                             :   Case No. 15-10155 (SCC)
              Reorganized Debtor.                            :
                                                             :
----------------------------------------------------------   :
                                                             :
                                                             x
NIU Holdings LLC,                                            :
                                                             :
              Plaintiff / Counterclaim Defendant,            :
                                                             :   Adv. Pro. No. 19-01099
         v.                                                  :
                                                             :
AT&T Mobility Holdings, B.V.; New Cingular                   :
Wireless Services, Inc.; Nextel International                :
(Uruguay) LLC; and Comunicaciones Nextel                     :
de México S.A. de C.V.,                                      :
                                                             :
              Defendants / Counterclaim Plaintiffs
                                                             :
              / Third-Party Plaintiffs,
                                                             :
                                                             :
         v.
                                                             :
                                                             :
NII Holdings, Inc.,
                                                             :
                                                             :
              Third-Party Defendant.
                                                             :
                                                             x
--------------------------------------------------------


     MEMORANDUM DECISION GRANTING MOTION OF NIU HOLDINGS LLC
           AND NII HOLDINGS, INC. FOR SUMMARY JUDGMENT
19-01099-scc     Doc 42    Filed 10/14/20 Entered 10/14/20 14:17:06          Main Document
                                        Pg 2 of 36



A P P E A R A N C E S:

JONES DAY
250 Vesey St.
New York, New York 10281
By: Jane Rue Wittstein, Esq.
    Thomas E. Lynch, Esq.
    Andrew Butler, Esq.

Attorneys for Reorganized Debtors NIU Holdings LLC and NII Holdings, Inc.

SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
By: James L. Bromley, Esq.
    William B. Monahan, Esq.
    Virginia R. Hildreth, Esq.
    David Salter, Esq.
    Ashley C. Lhérisson, Esq.

Attorneys for AT&T Mobility Holdings B.V., New Cingular Wireless Services, Inc., Nextel
International (Uruguay), LLC, and Comunicaciones Nextel de México, S.A. de C.V.




                                             -2-
19-01099-scc              Doc 42         Filed 10/14/20 Entered 10/14/20 14:17:06                                  Main Document
                                               TABLEPg OF3 CONTENTS
                                                           of 36

                                                                                                                                   Page



BACKGROUND .......................................................................................................................... 2

          A.         The Chapter 11 Cases and the Sale of the Telecommunications Business in
                     Mexico to New Cingular ........................................................................................ 2

          B.         Indemnification Obligations .................................................................................. 2

          C.         The Escrow Account .............................................................................................. 3

          D.         The Claim Notice ................................................................................................... 5

          E.         The Joint Release Notices ...................................................................................... 7

          F.         The Objection Notice ............................................................................................. 8

          G.         The Com Nextel 2010 and 2011 Tax Audits ......................................................... 9

          H.         The Adversary Complaint and the Counterclaims ................................................. 9

          I.         The Parties’ Arguments ....................................................................................... 11

DISCUSSION .............................................................................................................................. 13

          A.         Applicable Law .................................................................................................... 13

          B.         No Material Undisputed Facts Exist Which Preclude the Court from
                     Granting Summary Judgment .............................................................................. 14

                     1.         In April 2017, AT&T Reserved $75.7 Million in Funds in the
                                Escrow Account for the 2010 and 2011 Com Nextel Tax Audits in
                                Accordance with the Escrow Agreement, and Such Audits Have
                                Been Finally Resolved ............................................................................. 15

                     2.         The Escrow Agreement Provides for the Release of Funds Over the
                                Aggregate Disputed Claim Amounts Still Pending and Disputed ........... 16

          C.         Defendants’ Contentions Ignore the Plain, Unambiguous Language of the
                     Escrow Agreement ............................................................................................... 17

          D.         AT&T’s Refusal to Execute Joint Release Notices Upon Resolution of the
                     2010 and 2011 Com Nextel Tax Audits is a Breach of Section 3(e)(iii)(2)
                     of the Escrow Agreement..................................................................................... 23

          E.         NIU Is Entitled to Nine Percent Interest from the Date of AT&T’s Breach ....... 24

          F.         NIU and NII Are Entitled to Summary Judgment on Defendants’
                     Counterclaims ...................................................................................................... 26



                                                                   -i-
19-01099-scc              Doc 42         Filed 10/14/20 Entered 10/14/20 14:17:06                                Main Document
                                               TABLEPg  OF4 CONTENTS
                                                            of 36
                                                      (continued)
                                                                                                                                  Page

                     1.         Defendants are Not Entitled to a Declaratory Judgment ......................... 28

                                a.        AT&T Has No Current Basis to Demand Indemnification
                                          from NIU or to Enforce its Guarantee Against NII ..................... 29

                     2.         Defendants Are Not Entitled to Equitable Relief .................................... 31

CONCLUSION ............................................................................................................................ 32




                                                                  - ii -
19-01099-scc        Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06                 Main Document
                                            Pg 5 of 36


HONORABLE SHELLEY C. CHAPMAN
UNITED STATES BANKRUPTCY JUDGE:

        This Adversary Proceeding centers on a dispute over the proper disposition of certain

funds in an escrow account that was created in 2015, at the time of the $1.875 billion acquisition

by New Cingular Wireless Services, Inc. (“New Cingular”) of the Mexican telecommunications

operations of NIU Holdings LLC (“NIU”) and NII Holdings, Inc. (“NII”). By the terms of the

purchase agreement documenting such acquisition, the parties agreed that (i) ten percent of the

$1.875 billion purchase price, i.e., $187.5 million, would be held in an escrow account in order

to cover the possibility of pre-closing liabilities asserted post-closing; and (ii) the funds from

such escrow account would only be distributed in accordance with the terms of an escrow

agreement executed by the parties. NIU and NII now claim that New Cingular and the other

Defendants1 are wrongly refusing to release $65,800,288 in escrow account funds which were

reserved on account of claims relating to tax audits which have now been resolved; they argue

that Defendants’ refusal to consent to the release of such funds is a breach of the parties’ escrow

agreement. NIU and NII have moved for summary judgment on the breach of contract claims

and seek a declaration that NIU is entitled to $65,800,288 currently being held in escrow.

Separately, Defendants have filed counterclaims against NIU and NII seeking (i) to obtain a

declaratory judgment that, inter alia, NIU is obligated to indemnify AT&T (as New Cingular’s

assignee) for the full amount of the alleged “Tax Claims” under the parties’ purchase agreement

and (ii) to enjoin NIU from dissolving its business without reserving for such claims in full. By

their motion for summary judgment, NIU and NII seek dismissal of Defendants’ counterclaims.

        For the reasons that follow, the motion for summary judgment filed by NIU and NII is

granted.

1
    The four Defendants are: New Cingular, AT&T Mobility Holdings B.V. (“AT&T”), Nextel International
(Uruguay) LLC (“Nextel Uruguay”), and Comunicaciones Nextel de México S.A. de C.V. (“Com Nextel”).
19-01099-scc         Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06                   Main Document
                                              Pg 6 of 36


Background

A.       The Chapter 11 Cases and the Sale of the Telecommunications Business in Mexico
         to New Cingular

         On September 15, 2014, NII and several of its affiliates filed for chapter 11 bankruptcy

protection. On January 25, 2015, NIU filed its chapter 11 case.2 During the pendency of their

chapter 11 cases, NIU and NII sold their Mexican telecommunications operations to New

Cingular pursuant to the Purchase and Sale Agreement, dated January 26, 2015 (the “Purchase

Agreement”). On March 23, 2015, this Court approved the proposed sale—including entry into

the Purchase Agreement and its accompanying Escrow Agreement (the “Escrow Agreement”

and, together with the Purchase Agreement, the “Agreements”)3—in accordance with sections

105 and 363 of the Bankruptcy Code. As part of the sale transaction, NIU, New Cingular, and

nonparty Citibank N.A. (“Citibank” or “Escrow Agent”) executed the Escrow Agreement.

The sale closed on April 30, 2015 with a final purchase price of $1.875 billion, minus certain

adjustments.

B.       Indemnification Obligations

         By the Purchase Agreement, NIU agreed that it would be “responsible for, and will

indemnify and hold harmless [New Cingular] . . . for all Taxes and Damages relating to . . . any

taxes imposed on the Entities that are attributable to any Pre-Closing Period . . . .” (Purchase

Agreement § 11.4(a).) As part of the indemnification process, New Cingular or AT&T

(as purchaser New Cingular’s assignee) is required to give NIU notice of potential

indemnification matters once “a written notice of deficiency, proposed adjustment, adjustment,


2
     NIU’s bankruptcy proceedings were jointly administered with the NII chapter 11 cases. On October 18, 2016,
the Court entered the Final Decree Pursuant to Section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022
Closing the Debtors’ Jointly Administered Chapter 11 Cases. On February 11, 2019, NIU filed a motion to reopen
its bankruptcy case in order to commence this adversary proceeding (the “Adversary Proceeding”), which motion
was granted by order dated March 5, 2019.
3
     Adversary Proceeding ECF Nos. 1-2, 1-3.




                                                      -2-
19-01099-scc      Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06            Main Document
                                          Pg 7 of 36


assessment, audit, examination or other administrative or court proceeding, suit, dispute or other

claim (a ‘Tax Claim’) is delivered or sent to or commenced or initiated” against any indemnified

business entity “by any Governmental Authority with respect to Taxes or Tax Returns of any of

the Entities for which [New Cingular or its affiliates] may reasonably be entitled to

indemnification pursuant to Section 11.4 . . . .” (Purchase Agreement § 11.5(a).)

       NII, as a “Seller Guarantor” under the Purchase Agreement, “irrevocably guarantee[d]”

to New Cingular “the full, complete and timely payment and performance . . . by [NIU] of each

and every payment and performance obligation” in the Purchase Agreement. (Purchase

Agreement § 12.13(a).) If NIU “defaults . . . on any such payment obligation when and to the

extent that any of the same will become due and payable,” then NII agreed to “unconditionally

pay or cause to be paid such payment obligation . . . immediately upon notice from [New

Cingular] specifying the default so that the same benefits will be conferred upon [New Cingular]

as would have been received if such payment or performance obligations had been duly

performed and satisfied” by NIU. (Id.)

C.     The Escrow Account

       The Purchase Agreement established the Escrow Account (governed by the Escrow

Agreement) to satisfy indemnification claims made within specified time windows for pre-

closing liabilities, including current and estimated future tax liabilities. (Purchase Agreement §§

11.4(a), 11.5(a), 11.7; Escrow Agreement § 3.) The Purchase Agreement provides that ten

percent of the sale consideration would be deposited in the Escrow Account and distributed in

accordance with the Escrow Agreement. Accordingly, after the sale transaction closed on

April 30, 2015, $187.5 million was deposited into the Escrow Account.

       The Escrow Agreement sets forth the conditions under which funds in the Escrow

Account are to be distributed. If NIU (as seller) and AT&T (as purchaser New Cingular’s




                                               -3-
19-01099-scc      Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06            Main Document
                                          Pg 8 of 36


assignee) agree on amounts to be disbursed from the account, they can jointly execute and

deliver to the Escrow Agent a joint release notice (“Joint Release Notice”) with instructions

on how, when, and to whom funds should be sent. (Escrow Agreement § 3(e)(i)(1).) The

procedure is different, however, when the parties disagree.

        To the extent that AT&T intends to assert a claim against the Escrow Account,

Section 3(e)(i)(2) of the Escrow Agreement provides:

               If the Purchaser intends to assert a claim against the Escrow
               Account for Damages pursuant to Article 9 or Article 11 of the
               Purchase and Sale Agreement (each, a “Claim”), then Purchaser
               shall deliver a written notice to Escrow Agent (with a copy to
               Seller) (each, a “Claim Notice”) describing such claim in
               reasonable detail and stating the estimate of the amount of the
               Escrow Account to be reserved with respect to such Claim
               prepared in good faith based on information then available (the
               amount set forth in the applicable Claim Notice, the “Claimed
               Amount”).

(Escrow Agreement § 3(e)(i)(2).) Upon AT&T’s delivery of a Claim Notice describing any

claim in “reasonable detail” and providing an “estimate of the amount . . . to be reserved with

respect to such Claim,” NIU has thirty days to submit to the Escrow Agent an “Objection

Notice” setting forth any objection it may have to the Claim Notice. (Escrow Agreement §

3(e)(i)(3).)

        If NIU delivers a timely Objection Notice to the Escrow Agent, then Section 3(e)(ii) of

the Escrow Agreement applies. Section 3(e)(ii) provides that the Escrow Agent will distribute

only those amounts that are undisputed between the parties and will “continue to hold in the

Escrow Account the amount in dispute (each such amount, a ‘Disputed Claim Amount’) . . . .”

(Escrow Agreement § 3(e)(ii).) The Escrow Agent is required to hold any Disputed Claim

Amount in the Escrow Account until it (i) receives from the parties a Joint Release Notice

directing the disposition of “all or part of” the Disputed Claim Amount, or (ii) receives from




                                               -4-
19-01099-scc       Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06              Main Document
                                           Pg 9 of 36


either of the parties (with notice to the other party) a written notice of a legally binding

settlement agreement or a final order or judgment. (Escrow Agreement § 3(e)(ii).)

       Under the Escrow Agreement, funds in the Escrow Account are available only for Claims

New Cingular (or AT&T, as its assignee) asserted on or before the “Final Release Date,” which

date was April 30, 2017, two years after the closing of the sale transaction. After the Final

Release Date, all funds remaining in the Escrow Account were to be returned to NIU, unless (i)

the funds were Disputed Claim Amounts “still pending or disputed” or (ii) NIU’s time to submit

an Objection Notice had not yet expired. (Escrow Agreement § 3(e)(iii)(1).).

       The Escrow Agreement further provides that:

               . . . [U]pon resolution of any dispute that was the subject of an
               Objection Notice giving rise to a Disputed Claim Amount,
               [NIU] and [New Cingular] shall deliver a Joint Release Notice
               to the Escrow Agent to release from the Escrow Account,
               (x) to [New Cingular], the applicable amount, if any, with respect
               to such Disputed Claim Amount . . . and (y) to [NIU], an amount
               equal to the excess of the entire balance then available in the
               Escrow Account (if any) over the aggregate Disputed Claim
               Amounts still pending or disputed pursuant to Claim Notices
               executed and delivered by [New Cingular] and received by the
               Escrow Agent prior to 6:00 p.m. local time in New York, New
               York, on the Final Release Date, in each case, if any. . . .

(Escrow Agreement § 3(e)(iii)(2).)

D.     The Claim Notice

       On April 27, 2017, three days before the Final Release Date, AT&T delivered to NIU

a “Tax Claim Notice” stating that certain of AT&T’s affiliates were the subject of “Tax Claims

concerning Taxes attributable to Pre-Closing Periods.” (AT&T’s April 27, 2017 Tax Claim

Notice, ECF No. 1-4.) In its Tax Claim Notice, AT&T set forth its “Tax Claims” in chart form,

as follows:




                                                 -5-
19-01099-scc         Doc 42       Filed 10/14/20 Entered 10/14/20 14:17:06                    Main Document
                                              Pg 10 of 36




                                                     Table 1

(AT&T’s April 27, 2017 Tax Claim Notice, Annex A, ECF No. 1-4.) AT&T presented its

claims as (i) an aggregate amount of $37,300,000 in “Estimated Taxes and Damages” for

affiliated “Other Entities”4 and (ii) an aggregate amount of $80,600,000 in “Estimated Taxes and

Damages” for Com Nextel. (Id.)

        Also on April 27, 2017, AT&T sent to the Escrow Agent an “Escrow Claim Notice”

that it described as a “Claim Notice in respect of the Tax Claims detailed in the Tax Claim

Notice and a Claim against the Escrow Account for Damages in accordance with Section

3(e)(i)(2) of the Escrow Agreement.” (AT&T’s April 27, 2017 Escrow Claim Notice, ECF No.

1-4, at 1.) AT&T incorporated its April 27, 2017 Tax Claim Notice into its Escrow Claim Notice

and requested “that the Escrow Agent reserve the Claimed Amount equal to the Tax Claim

Amount” (i.e., $117.9 million) in the Escrow Account. (AT&T’s April 27, 2017 Escrow Claim

Notice, ECF No. 1-4, at 1.) AT&T specifically stated that the figures provided therein were

estimates “subject to amendment in the event additional information becomes available.” (Id.)

        After receiving AT&T’s notices on April 27, 2017 reflecting aggregate Claims totaling


4
    The affiliated “Other Entities” are Inversiones Nextel de Mexico, S. de R.L. de C.V. (“Inv. Mexico”),
NII Telecom S. de R.L. de C.V. (“NII Telecom”), and NII Digital, S. de R.L. de C.V. (“NII Digital”).




                                                       -6-
19-01099-scc        Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06            Main Document
                                           Pg 11 of 36


$80,600,000 related to Com Nextel and $37,300,000 related to the affiliated Other Entities, NIU

asked AT&T to provide more specificity, consistent with AT&T’s obligation under Section

3(e)(i)(2) of the Escrow Agreement to describe its claims “in reasonable detail.” On April 28,

2017, prior to the Final Release Date, AT&T provided to NIU the following “Breakdown of

Estimated Taxes and Damages in Dispute” by tax year and entity:




                                               Table 25

E.       The Joint Release Notices

         Shortly after the Final Release Date, and consistent with Section 3(e)(iii)(1) of the

Escrow Agreement, NIU and AT&T promptly executed and delivered to Citibank (as Escrow

5
     ECF No. 1-5.




                                                 -7-
19-01099-scc         Doc 42       Filed 10/14/20 Entered 10/14/20 14:17:06                    Main Document
                                              Pg 12 of 36


Agent) a Joint Release Notice, dated May 4, 2017, instructing Citibank to release $45,562,279.58

from the Escrow Account to NIU. NIU and AT&T agreed that such amount was the difference

between the total balance of the funds in the Escrow Account and the total of the Claimed

Amounts that AT&T identified in the notices it delivered prior to the Final Release Date.

        Following discussions between NIU and AT&T regarding the facts underlying AT&T’s

claims against the Escrow Account, AT&T recalculated its estimate of the total amount of

taxes and damages indemnifiable in respect of the Tax Claims referenced in its April 27, 2017

Tax Claim Notice and reduced its aggregate claims from $117.9 million to $113.8 million.

Based on the foregoing, NIU and AT&T delivered to Citibank another Joint Release Notice,

dated May 18, 2017, directing Citibank to disburse $4.1 million from the Escrow Account to

NIU.

        Additionally, on July 18, 2017, the parties agreed to a joint release of $3,816,390 from

the Escrow Account to NIU, bringing the balance of the Escrow Account to $109,941,971. In

July 2018, the parties agreed to the release of an additional $3,994,720.20 to AT&T to fund the

resolution of the 2011 Com Nextel tax audit, bringing the balance of the Escrow Account to

$105,947,250.80. Finally, in June 2019, after the commencement of this Adversary Proceeding,

the parties agreed to the release of $2,693,806 to AT&T to fund the resolution of the 2012 Com

Nextel tax audit, bringing the current balance of the Escrow Account to $103,425,987.81.6

F.      The Objection Notice

        On May 25, 2017, NIU timely objected to the Escrow Claim Notice. (NIU’s May 25,

2017 Objection to Escrow Claim Notice, ECF No. 1-7.) As a result, AT&T’s $113.8 million in

6
     NIU has clarified that, while the complaint filed in the Adversary Proceeding in March 2019 (the “Complaint”)
demanded the release of $68.3 million from the Escrow Account, as a result of the $2,693,806 disbursed from the
Escrow Account in June 2019, the amount of funds in the Escrow Account exceeding the pending Disputed Claim
Amounts has been reduced from $68.3 million to approximately $65.8 million. By the Summary Judgment Motion
(as defined below), NIU and NII seek, among other things, a declaration that NIU is entitled to $65,800,288. (See
Summary Judgment Motion at 3 n. 5.)




                                                       -8-
19-01099-scc      Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06            Main Document
                                         Pg 13 of 36


claims against the Escrow Account, identified on April 27, 2017 (as set forth supra in Table 1)

and broken down into detail on April 28, 2017 (as set forth supra in Table 2), became “Disputed

Claim Amounts” under Section 3(e)(ii) of the Escrow Agreement.

G.     The Com Nextel 2010 and 2011 Tax Audits

       As set forth on the April 28, 2017 “Breakdown of Estimated Taxes and Damages in

Dispute” provided by AT&T to NIU (Table 2, supra), $75.7 million of the $117.9 million

originally claimed by AT&T in the Tax Claim Notice sent on April 27, 2017 was based on

unresolved 2010 and 2011 tax audits for Com Nextel. Since the delivery of the April 27, 2017

Tax Claim Notice, the 2010 and 2011 Com Nextel tax audits have been finally resolved, and the

relevant governmental authorities have confirmed that the audits are closed.

       AT&T satisfied the 2010 Com Nextel tax audit without any outlay of cash; no funds from

the Escrow Account were disbursed in connection with that resolution. For the 2011

Com Nextel tax audit, as discussed supra, on July 9, 2018, NIU and AT&T agreed to a Joint

Release Notice that disbursed $3,994,720 from the Escrow Account to AT&T to fund resolution

of such audit.

H.     The Adversary Complaint and the Counterclaims

       On March 25, 2019, NIU filed the Adversary Proceeding seeking, among other

relief, a declaration that (i) there is no longer any dispute with respect to the 2010 and 2011 Com

Nextel tax audits, such that the funds in the Escrow Account associated with those now-resolved

Claims should be released to NIU and (ii) AT&T is in breach of the Escrow Agreement on

account of its failure to execute and deliver a Joint Release to the Escrow Agent on account of

such funds, which funds currently total approximately $65.8 million.




                                               -9-
19-01099-scc         Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06                 Main Document
                                            Pg 14 of 36


         Defendants amended their answer on June 10, 2019 and asserted counterclaims against

NIU and NII (the “Counterclaims”).7 By the Counterclaims, Defendants request that the Court

enter an order: (i) declaring that (a) NIU is obligated to indemnify AT&T for the full amount of

the “Tax Claims” under the Purchase Agreement, and (b) any dissolution of NII that does not

account for the maximum potential amount of AT&T’s Tax Claims is improper; (ii) enjoining

NII from dissolving without reserving the full estimated amount of AT&T’s asserted Tax

Claims; (iii) enjoining NII from releasing funds from the Escrow Account absent further order of

the Court; (iv) enjoining NIU and NII from releasing funds from any distribution absent further

order of this Court; and (v) awarding costs, expenses, and attorneys’ fees to AT&T.8

         On July 22, 2019, NIU and NII moved for summary judgment,9 requesting that the Court

enter judgment in NIU’s favor and dismiss AT&T’s counterclaims against NIU and NII (the

“Summary Judgment Motion”); that same day, the Defendants moved for judgment on the

pleadings in AT&T’s favor and against NIU for failure to state a cause of action.10 The

Defendants filed an objection to the Summary Judgment Motion (the “Objection”),11 together

with (i) the Declaration of James L. Bromley, to which was attached the Declaration of Diana

Sánchez Yáñez, and (ii) the Counter Statement under Bankruptcy Rule 7056-1 of Material Facts

and Replies to NII and NIU’s Statements of Undisputed Material Facts.12 NIU and NII filed a


7
    See Defendants’ Amended Answer, Affirmative Defenses, and Counterclaims to the Complaint for Declaratory
Judgment and Breach of Contract Filed by NIU Holdings LLC (ECF No. 14).
8
     Id. at 30-31.
9
    See Motion of NIU Holdings LLC and NII Holdings, Inc. for Summary Judgment and Memorandum of Law in
Support of Motion of NIU Holdings LLC and NII Holdings, Inc. for Summary Judgment (ECF Nos. 21 and 24,
together, the “Summary Judgment Motion”). In support of the Summary Judgment Motion, NIU and NII also filed
the Declaration of Thomas E. Lynch (ECF No. 22) and their Statement of Undisputed Facts (ECF No. 23).
10
    See Memorandum of Law in Support of Defendants’ Motion for Judgment on the Pleadings (ECF No. 25-1, the
“Motion for Judgment on the Pleadings”). NIU and NII filed opposition to the Motion for Judgment on the
Pleadings (ECF No. 29), to which the Defendants filed a reply (ECF No. 38).
11
     ECF No. 30.
12
     ECF Nos. 31 and 32.




                                                   - 10 -
19-01099-scc         Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06                 Main Document
                                             Pg 15 of 36


reply to the Objection, together with (a) the Reply Statement of Undisputed Material Facts in

Support of Their Motion For Summary Judgment and (b) the Second Declaration of Thomas E.

Lynch in Support of Motion For Summary Judgment.13 On September 5, 2019, the Court held a

hearing on the Summary Judgment Motion and the Motion for Judgment on the Pleadings (the

“Hearing”).

I.       The Parties’ Arguments

         NIU and NII argue that, because the 2010 and 2011 Com Nextel tax audits are now

resolved—facts that AT&T cannot and does not dispute—NIU is entitled to the $65,800,288 in

the Escrow Account that was reserved for claims on account of those two audits. Stated

differently, according to NIU, the approximately $65.8 million it seeks is the difference between

(i) $103,421,588, the entire balance currently remaining in the Escrow Account and (ii)

$37,621,300, the aggregate amount of the remaining Disputed Claim Amounts asserted in the

Claim Notice that AT&T delivered before the Final Release Date.

         In support of its assertion that AT&T is required to execute a Joint Release Notice for the

$65.8 million, NIU points to the language in the Escrow Agreement, which provides that “upon

resolution of any dispute that was the subject of an Objection Notice giving rise to a Disputed

Claim Amount, Seller and Purchaser shall deliver a Joint Release Notice to the Escrow Agent to

release from the Escrow Account . . . (y) to Seller, an amount equal to the excess of the entire

balance then available in the Escrow Account (if any) over the aggregate Disputed Claim

Amounts still pending or disputed pursuant to Claim Notices executed and delivered by

Purchaser and received by the Escrow Agent”14 prior to the Final Release Date. Such

unambiguous language, asserts NIU, mandates that AT&T execute a Joint Release Notice to


13
     ECF Nos. 35, 36, and 37.
14
     Summary Judgment Motion at 8 (quoting Escrow Agreement § 3(e)(iii)(2) (emphasis added)).




                                                    - 11 -
19-01099-scc      Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06           Main Document
                                         Pg 16 of 36


cause the Escrow Agent to disburse to NIU those funds which are no longer the subject of

Claims that AT&T asserted before the Final Release Date—funds totaling $65.8 million.

       NIU contends that AT&T’s refusal to execute a Joint Release Notice stems from its

present attempt to revamp the Claims it submitted in its Escrow Claim Notice in order to

reallocate to different claims those Escrow Account funds admittedly no longer needed for the

now-resolved 2010 and 2011 Com Nextel tax audits, notwithstanding the absence of any such

right in the Agreements. NIU further argues that AT&T’s unjustifiable refusal to sign the

required Joint Release Notice is a breach of the Escrow Agreement for which there is no legal

justification. Because the applicable contracts are unambiguous and there are no material

disputes with respect to those facts demonstrating NIU’s right to relief, NIU submits that

summary judgment is appropriate.

       By their objection to the Summary Judgment Motion, Defendants argue that the motion

fails on both counts, as (i) NIU’s summary judgment arguments rely on extrinsic evidence,

rendering summary judgment inappropriate and (ii) NIU is not entitled to a declaratory judgment

because AT&T is under no obligation to agree to the release of funds comprising a Disputed

Claim Amount. Specifically, Defendants assert that the escrow release mechanism established

by the Agreements contemplated that a single Claim Notice could encompass multiple claims in

the aggregate, based on a “reasonable estimate” of the amount of the Escrow Fund to be reserved

to cover such claims that may necessarily evolve over time. (Objection at 10 (citing Escrow

Agreement § 3(e)(i)(2)).) They argue that the April 2017 Escrow Claim Notice that AT&T

delivered contained a single Claim—now, a single Disputed Claim Amount—that cannot be

broken apart. As a result, Defendants maintain that a resolution of a subset of the proceedings

underlying AT&T’s good faith estimate of the Claimed Amount does not require that any of such

funds be released from the Escrow Account.




                                              - 12 -
19-01099-scc      Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06             Main Document
                                          Pg 17 of 36


       Moreover, because AT&T contends that it met its obligation to deliver a timely Claim

Notice (i) identifying a Claimed Amount, (ii) describing the claim in “reasonable detail,” and

(iii) “stating a reasonable estimate of the amount . . . to be reserved” in good faith “based on

information then available,” and, based on the plain language of the Escrow Agreement, its

Claims were not finalized upon delivery of its Claim Notice. (Objection at 8-9 (citing Escrow

Agreement § 3(e)(i)(2).) Citing to decisions from this District which it maintains are controlling

here, AT&T argues that the Agreements contemplated that the Mexican tax claims may be “fluid

and evolving” and “may change” as new relevant information may become available with

respect to inchoate or unresolved claims. (Objection at 15 (citing Katzman v. Helen of Troy

Texas Corp., 2013 WL 325562, *13 (S.D.N.Y. Jan. 28, 2013) (quotation marks omitted)).) As

such, because all of the claims encompassed by AT&T’s April 2017 Escrow Claim Notice were

timely noticed by AT&T in good faith, may change over time, and have not yet “run their

course,” AT&T contends that the full Claimed Amount should remain available in the Escrow

Account for future disbursement until the entirety of the Claimed Amount is resolved.

(Objection at 10-12.)

Discussion

A.     Applicable Law

       Under Federal Rule of Civil Procedure 56, made applicable by Federal Rule of

Bankruptcy Procedure 7056, a party may move for summary judgment on any claim or any

portion of a claim. Fed. R. Civ. P. 56(a). Summary judgment is appropriate where “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Neshewat v. Salem, 365 F. Supp. 2d. 508, 517 (S.D.N.Y.

2005); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-50 (1986). A fact is material “if it

‘might affect the outcome of the suit under the governing law.’” Royal Crown Day Care LLC v.




                                               - 13 -
19-01099-scc        Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06          Main Document
                                            Pg 18 of 36


Dep’t of Health & Mental Hygiene of City of New York, 746 F.3d 538, 544 (2d Cir. 2014)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In deciding if such an

issue of fact exists, the court must resolve all ambiguities and draw all reasonable inferences in

the light most favorable to the party opposing the motion. Cifarelli v. Vill. of Babylon, 93 F.3d

47, 51 (2d Cir. 1996). To defeat a motion for summary judgment, the non-movant must set forth

specific evidence demonstrating the existence of a factual issue that is both material and

genuine. Liberty Lobby, 477 U.S. at 248. Where there are no disputes of material fact, “[t]he

proper interpretation of an unambiguous contract is a question of law for the court, and a dispute

on such an issue may properly be resolved by summary judgment.” Omni Quartz, Ltd. v. CVS

Corp., 287 F.3d 61, 64 (2d Cir. 2002); Am. Express Travel Related Servs. Co. v. Accu-Weather,

Inc., 849 F. Supp. 233, 239 (S.D.N.Y. 1994).

         To establish a breach of contract as a matter of New York law,15 a party must show: (i)

the existence of the relevant agreements; (ii) adequate performance by one party; (iii) breach by

the other party; and (iv) damages. See First Investors Corp. v. Liberty Mut. Ins. Co., 152 F.3d

162, 168 (2d Cir. 1998); Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996); see also Swan

Media Grp., Inc. v. Staub, 841 F. Supp. 2d 804, 807 (S.D.N.Y. 2012)).

B.       No Material Undisputed Facts Exist Which Preclude the Court from Granting
         Summary Judgment

         The Defendants have failed to set forth specific evidence demonstrating the existence of a

factual issue that is material and genuine and which would render the instant dispute not ripe for

summary judgment. The Court has recited, supra, the material background facts and the

information on Table 1 and Table 2, none of which is in dispute. Specifically, with respect to

Tables 1 and 2, at the Hearing, counsel for the Defendants conceded that the Defendants do not


15
     New York law governs both the Purchase Agreement and the Escrow Agreement.




                                                  - 14 -
19-01099-scc          Doc 42        Filed 10/14/20 Entered 10/14/20 14:17:06                        Main Document
                                                Pg 19 of 36


dispute “that the number on those pages are on those pages.”16 The Court finds that it need not

look to extrinsic evidence as to the parties’ intent in drafting the Agreements. Rather, the

pleadings submitted by all parties and the statements by counsel at the Hearing make clear that

NIU and the Defendants disagree not on genuine issues of fact, but instead on the interpretation

and application of the relevant provisions of the Escrow Agreement.17 The Court finds no

ambiguity in the language of such provisions. Accordingly, there is no need to resort to parole

evidence as to intent or as to any other issue pertaining to the interpretation of the Escrow

Agreement.

         1.       In April 2017, AT&T Reserved $75.7 Million in Funds in the Escrow
                  Account for the 2010 and 2011 Com Nextel Tax Audits in Accordance with
                  the Escrow Agreement, and Such Audits Have Been Finally Resolved

         In accordance with Section 3(e)(i)(2) of the Escrow Agreement, AT&T delivered an

Escrow Claim Notice to Citibank on April 27, 2017, demanding that the Escrow Agent reserve

$117.9 million in total as set forth in the Tax Claim Notice sent to NIU. As set forth in Table 1,

supra, the Tax Claim Notice contained a chart separating AT&T’s Claims into two buckets of

tax claims: (i) an aggregate amount of $37,300,000 in “Estimated Taxes and Damages” for

affiliated “Other Entities” and (ii) an aggregate amount of $80,600,000 in “Estimated Taxes and

Damages” for Com Nextel. (AT&T’s April 27, 2017 Tax Claim Notice, ECF No. 1-4.)

         By its April 28, 2017 “Breakdown of Estimated Taxes and Damages in Dispute” by tax

year and entity, AT&T clarified that $75.7 million of the aggregate $80.6 million that it had

reserved for Com Nextel’s estimated taxes and damages constituted estimated amounts for

Com Nextel’s tax audits for fiscal years 2010 ($38.6 million) and 2011 ($37.1 million). (See

16
     See Sept. 5, 2019 Hr’g Tr. (ECF No. 40) at 31:21-31:23.
17
    See id. at 31:25-32:6 (Mr. Bromley: “The question, though, is the import of what those numbers are on those
pages, and not just the numbers, but the categories, the different entities that are subject to tax claims, right, and for
what types of taxes. Now, and that goes into whether we complied with the provisions of the escrow agreement and
what did those provisions of the escrow agreement actually mean?”).




                                                          - 15 -
19-01099-scc         Doc 42       Filed 10/14/20 Entered 10/14/20 14:17:06                    Main Document
                                              Pg 20 of 36


Table 2, supra, ECF No. 1-5.) Between April 2017 and July 2017, AT&T corrected errors in its

original calculations and reduced the potential indemnification amounts to be reserved for Com

Nextel’s 2010 and 2011 fiscal years to $35,462,965 and $36,857,706, respectively, for total

asserted Claims of $72,320,671 for Com Nextel covering those two tax years. Accordingly, as

of May 2017, the amount in the Escrow Account reserved for the 2010 and 2011 Com Nextel tax

audits was approximately $72.3 million, a number which has been confirmed by Defendants.

(See Declaration of Diana Sánchez Yáñez, ECF No. 31-1.)18

        NIU timely delivered an Objection Notice to AT&T’s Escrow Claim Notice, rendering

all components of AT&T’s Escrow Claim Notice “Disputed Claim Amounts” under the Escrow

Agreement. Because the 2010 and 2011 Com Nextel tax audits have been fully and finally

resolved, a fact which is not in dispute, pursuant to the terms of the Escrow Agreement, NIU is

entitled to receive the funds reserved for the 2010 and 2011 Com Nextel tax audits that were not

ultimately needed to resolve such audits.

        2.       The Escrow Agreement Provides for the Release of Funds Over the
                 Aggregate Disputed Claim Amounts Still Pending and Disputed

        Section 3(e) of the Escrow Agreement establishes the procedures under which (i) AT&T

may assert a claim to funds in the Escrow Account before the Final Release Date; (ii) NIU may

object to such claim; and (iii) and the Escrow Agent will distribute funds upon resolution of

disputed claimed amounts. Specifically, subsection (i) of Section 3(e) governs undisputed

distributions as well as the process for delivering a Claim Notice and a corresponding Objection

Notice, if applicable; subsection (ii) governs disputed distributions and what funds should be

released and/or maintained by the Escrow Agent upon receipt of an Objection Notice; and

18
          For the 2011 Com Nextel tax audit, as discussed supra, NIU and AT&T agreed on July 9, 2018 to a Joint
Release Notice that disbursed $3,994,720 to AT&T from the Escrow Account to fund resolution of such audit.
Accordingly, as of the filing of this Adversary Proceeding, the funds in the Escrow Account reserved for the 2010
and 2011 Com Nextel tax audits totaled approximately $68.3 million, the amount demanded by NIU at the time it
filed its Complaint.




                                                      - 16 -
19-01099-scc      Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06             Main Document
                                         Pg 21 of 36


subsection (iii) governs how funds are to be distributed from the Escrow Account after the Final

Release Date, with subsection (iii)(2) specifically addressing the procedure for the Escrow Agent

to follow upon resolution of any dispute that was the subject of an Objection Notice.

Specifically, Section 3(e)(iii)(2) of the Escrow Agreement provides as follows:

               After the Final Release Date and upon resolution of any dispute
               that was the subject of an Objection Notice giving rise to a
               Disputed Claim Amount, Seller and Purchaser shall deliver a Joint
               Release Notice to the Escrow Agent to release from the Escrow
               Account, (x) to Purchaser, the applicable amount, if any, with
               respect to such Disputed Claim Amount that is payable pursuant
               to Section 3(e)(ii) and (y) to Seller, an amount equal to the excess
               of the entire balance then available in the Escrow Account (if any)
               over the aggregate Disputed Claim Amounts still pending or
               disputed pursuant to Claim Notices executed and delivered by
               Purchaser and received by the Escrow Agent prior to 6:00 p.m.
               local time in New York, New York, on the Final Release Date, in
               each case, if any. . . .

(Escrow Agreement § 3(e)(iii)(2) (emphasis added).)

        Therefore, as any dispute that gave rise to a portion of a Disputed Claim Amount is

resolved after the Final Release Date, the Escrow Agreement obligates the parties to deliver a

Joint Release Notice to the Escrow Agent releasing to the Purchaser or to the Seller, as

applicable, the “applicable amount” of the Disputed Claim Amount that has been resolved. Final

resolution of the 2010 and 2011 Com Nextel tax audits renders $65,800,288 in the Escrow

Account excess available funds “over the aggregate Disputed Claim Amounts still pending and

disputed pursuant to Claim Notices” that AT&T executed and delivered before the Final Release

Date.

C.      Defendants’ Contentions Ignore the Plain, Unambiguous Language of the Escrow
        Agreement

        AT&T argues that its April 2017 Escrow Claim Notice (as subsequently clarified and

adjusted) set forth a single “Claim” giving rise to a single “Disputed Claim Amount” and that all




                                              - 17 -
19-01099-scc      Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06             Main Document
                                         Pg 22 of 36


components of its Escrow Claim Notice need to be finally resolved before any one component is

considered final. AT&T relies on the “reasonable detail” and “based on information then

available” requirements of Section 3(e)(i)(2) of the Escrow Agreement to argue that, as long as it

complied with these requirements in its Claim Notice, the aggregate amount contained therein

would remain available for future disbursement “‘for the purpose of permitting those third-party

claims . . . to run their course.’” (Objection at 10-11 (citing Katzman, 2013 WL 325562, at *12).)

AT&T contends that the Agreements contemplate that its “good faith claims before the Final

Release Date may necessarily change over time” (Objection at 12), and that the Escrow

Agreement permits it to have one large, adjustable “Claim” that must be held in escrow and can

be amended until all “buckets” of its Claimed Amount are resolved. As further support for its

argument, AT&T maintains that it reserved its rights to amend its Claim by specifically stating in

the April 27, 2017 Escrow Claim Notice that the figures provided were estimates “subject to

amendment in the event additional information becomes available.” (Objection at 5 (citing April

27, 2017 Escrow Claim Notice, ECF No. 1-4).)

       The Court disagrees. Nowhere in the plain language of the Escrow Agreement does it

state that AT&T’s obligations to provide a “reasonable estimate” in “reasonable detail” give

AT&T a right to amend its Claims after the Final Release Date. The Court observes that such a

reading of the Escrow Agreement would render the Final Release Date and the provisions of

Section 3(e) meaningless. As NIU correctly asserts, “[n]othing in either the Purchase Agreement

or the Escrow Agreement suggests that AT&T or its affiliates have a right to unilaterally

combine individual Claims into an amorphous amount that can then be amended after the Final

Release Date and applied to different facts after the date the parties agreed was the deadline for

asserting any Claim against the Escrow Account.” (Summary Judgment Motion at 23.) In fact,

the Escrow Agreement provides that any funds retained in the Escrow Account after the Final




                                               - 18 -
19-01099-scc      Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06             Main Document
                                          Pg 23 of 36


Release Date were to be released, in all cases, “pursuant to Claim Notices executed and delivered

by Purchaser and received by the Escrow Agent prior to 6:00 p.m. local time in New York, New

York, on the Final Release Date, in each case, if any. . . ,” after subtracting Disputed Claim

Amounts “still pending or disputed” pursuant to Claim Notices received before the Final Release

Date from the “excess of the entire balance” remaining in the Escrow Account. (Escrow

Agreement § 3(e)(iii)(2).) This provision further highlights the absence of language in the

Escrow Agreement providing that Claims could be increased after the Final Release Date. The

Court observes that, had the parties intended to include such a provision, they could have chosen

to do so. Finally, AT&T’s argument that the reservation of rights language that it included in its

notices supports its right to amend its Claim based on new information learned after the Final

Release Date is also unsupported and does not alter the Court’s conclusion in this regard.

       AT&T also argues that the Escrow Agreement permits it to make one large “Claim” and

to reallocate the portions within such Claim after the Final Release Date. In support of this

argument, AT&T focuses on the term “Claimed Amount,” as such term is used in Section

3(e)(i)(2) of the Escrow Agreement, to contend that the “Claimed Amount” becomes “the

amount in dispute,” and that such claim “can be comprised of multiple tax claims.” (Sept. 5,

2019 Hr’g Tr. At 38:12-40:23.) Accordingly, such “Claimed Amount,” AT&T asserts, should be

rightfully held in escrow until all portions of such Claimed Amount are resolved.

       Simply put, this is not what the Escrow Agreement provides. The Escrow Agreement

identifies each claim in the singular (i.e., “each, a ‘Claim’”), calling for “such Claim” to be

described before the Final Release Date “in reasonable detail and stating a reasonable estimate of

the amount of the Escrow Account to be reserved with respect to such Claim prepared in good

faith based on information then available.” (Escrow Agreement, § 3(e)(i)(2).) As NIU

accurately points out, interpreting each basis for a Claim under Section 3(e)(i)(2) as a singular




                                                - 19 -
19-01099-scc      Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06             Main Document
                                         Pg 24 of 36


Claim is also consistent with Section 11.5(a) of the Purchase Agreement, which allows AT&T

(or an affiliate Purchaser) to request indemnification from NIU based on any “written notice of

deficiency, proposed adjustment, adjustment, assessment, audit, examination or other

administrative or court proceeding, suit, dispute or other claim (a ‘Tax Claim’)” from or by a

“Governmental Authority with respect to Taxes or Tax Returns of any of the Entities for which

Purchaser or its Affiliates may reasonably be entitled to indemnification.” (Purchase Agreement

§ 11.5(a).) The indemnification rights under the Purchase Agreement each represent an

individualized “Tax Claim,” which is consistent with AT&T’s own April 28, 2017 “Breakdown

of Estimated Taxes and Damages in Dispute,” which references the tax audits for individual

entities and tax years. (ECF No. 1-5.)

       Sections 3(e)(ii) and (iii) of the Escrow Agreement also provide that individual Claims

are distinct from each other and can be resolved separately, whereupon amounts held in escrow

can be released. Section 3(e)(ii) specifically refers to the buckets of Claims which may comprise

the Disputed Claim Amount, requiring the Escrow Agent to hold any Disputed Claim Amount

until the agent (1) receives from the parties a Joint Release Notice directing the disposition of

“all or part of” the Disputed Claim Amount, or (2) receives from either of the parties (with

notice to the other party) a written notice of a legally binding settlement agreement or a final

order or judgment. (Escrow Agreement § 3(e)(ii) (emphasis added.) Section 3(e)(iii) of the

Escrow Agreement likewise sets forth circumstances under which funds are to be distributed

from the Escrow Account “[a]fter the Final Release Date and upon resolution of any dispute

that was the subject of an Objection Notice giving rise to a Disputed Claim Amount.”

(See Escrow Agreement § 3(e)(iii)(2)) (emphasis added).)

       Finally, as counsel for NIU correctly asserted at the Hearing, the words “any dispute” are

given meaning under the Escrow Agreement by AT&T’s Claim Notice and NIU’s Objection




                                               - 20 -
19-01099-scc        Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06                 Main Document
                                            Pg 25 of 36


Notice. If NIU does not object to a Claim Notice within thirty days, NIU is deemed to have

agreed to such Claimed Amount without dispute, and the Escrow Agent is required to release to

AT&T the amount demanded by the Claim Notice. (See Escrow Agreement § 3(e)(i)(3).) The

Objection Notice informs the Escrow Agent what funds need to be reserved. Here, the Objection

Notice delivered by NIU on May 25, 2017 disputed on a year-by-year basis the Claims asserted

by AT&T in the Claim Notice and prevented the Escrow Agent from releasing such funds.

Accordingly, were AT&T’s theory that it could increase or reallocate its claim a correct one,

there would be no opportunity provided for NIU to deliver an Objection Notice objecting to any

new claim by AT&T. There would be no Objection Notice from NIU to clearly indicate to the

Escrow Agent what funds to reserve for any Claim increased or modified by AT&T after the

Final Release Date. This is not surprising, since such a loophole would effectively render the

Final Release Date meaningless by allowing AT&T to continuously recharacterize and/or

increase claims against the Escrow Account. Nothing in the Escrow Agreement gives AT&T a

right to change the basis for or increase the amount of any Claims after the Final Release Date.

        Based on each of these provisions of the Escrow Agreement, the Court concludes that the

Escrow Agreement unambiguously provides that Claims set forth in a Claim Notice timely

submitted before the Final Release Date cannot be increased or recharacterized after such date.

        Defendants attempt to rely upon three decisions from this District,19 two decided in the

Katzman v. Helen of Troy Texas Corp. litigation and one decided in American Securities LLC, to

argue that the funds sought by NIU should not be released because all of AT&T’s Claims have

not yet “run their course.” (See Objection at 11 (citing Katzman v. Helen of Troy Texas Corp.,

2013 WL 325562 at *12).) Defendants cite to Katzman in support of their argument that,

19
        See Objection at 1, 8-15, 18 n.5 (citing Katzman v. Helen of Troy Texas Corp., 2013 WL 325562
(S.D.N.Y. Jan. 28, 2013); Katzman v. Helen of Troy Texas Corp., 2013 WL 1496952 (S.D.N.Y. Apr. 11, 2013);
American Securities LLC v. E.I. DuPont de Nemours & Co., 2013 WL 5718477 (S.D.N.Y. Oct. 15, 2013)).




                                                   - 21 -
19-01099-scc        Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06           Main Document
                                           Pg 26 of 36


because AT&T’s Claim Notice provided a reasonable estimated based upon information then

available, “the Agreements must be read to contemplate that good faith claims before the Final

Release Date may necessarily change over time.” (Objection at 12.)

          While Katzman does indeed address the release of funds held in escrow, it is factually

distinguishable from this case. In Katzman, the plaintiff sought the release of all funds in the

escrow account immediately upon the passing of the final release date, asserting the funds should

be released because no indemnification amount was immediately payable. The court held that

the language of the escrow agreement required the funds to remain in escrow until the claims for

which funds were reserved had “run their course.” See Katzman v. Helen of Troy Texas Corp.,

2013 WL 325562, at *12. Similarly, in American Securities LLC, the plaintiff also demanded

immediate disbursement of escrow funds upon the final release date because, while the timely

noticed tax claims also remained unresolved, no actual liability had been imposed at that time.

See American Securities LLC, 2013 WL 5718477, at *1-3. The American Securities court held

that the plaintiff was not entitled to immediate disbursement of the funds at the final release date

because the parties’ agreements contemplated that at least some portion of the funds would be

retained after the final release date “specifically for the purpose of resolving unresolved claims

such as those at issue in this case.” Id. at *10. Here, in contrast, NIU waited until the 2010 and

2011 Com Nextel tax audits were resolved before seeking the release of funds reserved for such

audits, and there is no dispute that such audits have been fully and finally resolved.

Significantly, nothing in the decisions cited by Defendants supports the conclusion that a

purchaser can increase the amount of its estimated claims after the final release date or otherwise

prevents the release of escrow funds for resolved claims in order to use such funds to pay new

claims.




                                                - 22 -
19-01099-scc         Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06                    Main Document
                                             Pg 27 of 36


        NIU is thus entitled to judgment declaring that there is no longer any dispute with respect

to Defendant Com Nextel’s 2010 and 2011 audits and the excess $65,800,288 in the Escrow

Account should be released to NIU.20

D.      AT&T’s Refusal to Execute Joint Release Notices Upon Resolution of the 2010 and
        2011 Com Nextel Tax Audits is a Breach of Section 3(e)(iii)(2) of the Escrow
        Agreement

        NIU also seeks judgment declaring that, because AT&T refused to execute Join Release

Notices directing the Escrow Agent to transfer to NIU the funds previously held in escrow for

the Com Nextel 2010 and 2011 audits, AT&T is in breach of the Agreements. Section

3(e)(iii)(2) of the Escrow Agreement provides as follows:

                 After the Final Release Date and upon resolution of any dispute
                 that was the subject of an Objection Notice giving rise to a
                 Disputed Claim Amount, Seller and Purchaser shall deliver a Joint
                 Release Notice to the Escrow Agent to release from the Escrow
                 Account, (x) to Purchaser, the applicable amount, if any, with
                 respect to such Disputed Claim Amount that is payable pursuant to
                 Section 3(e)(ii) and (y) to Seller, an amount equal to the excess of
                 the entire balance then available in the Escrow Account (if any)
                 over the aggregate Disputed Claim Amounts still pending or
                 disputed pursuant to Claim Notices executed and delivered by
                 Purchaser and received by the Escrow Agent prior to 6:00 p.m.
                 local time in New York, New York, on the Final Release Date, in
                 each case, if any. . . .

(Escrow Agreement § 3(e)(iii)(2) (emphasis added).) Final resolution of the 2010 and 2011

Com Nextel tax audits rendered $65,800,288 in the Escrow Account excess available funds

“over the aggregate Disputed Claim Amounts still pending and disputed pursuant to Claim

Notices” that AT&T executed and delivered before the Final Release Date. This amount is

calculated (pursuant to Section 3(e)(iii)(2)) by taking the balance of the Escrow Account as of



20
         As noted, this amount is lower than the $68.3 million that NIU demanded upon the filing of the Adversary
Proceeding primarily due to the June 24, 2019 release of funds from the Escrow Account that the parties agreed
could be used to pay an amount due for Com Nextel’s tax audit for the 2012 fiscal year, which release occurred
subsequent to the commencement of the Adversary Proceeding.




                                                      - 23 -
19-01099-scc         Doc 42       Filed 10/14/20 Entered 10/14/20 14:17:06                      Main Document
                                              Pg 28 of 36


June 28, 2019—$103,421,588.85—and subtracting from it AT&T’s pre-Final Release Date

estimates for the remaining unresolved buckets of its April 27, 2017 Claim Notice, which total

$37,621,300 in the aggregate, as set forth in the Declaration of Diana Sánchez Yáñez filed by the

Defendants. (See Declaration of Diana Sánchez Yáñez, ECF No. 31-1.) This amount is

$65,800,288. AT&T is required by the mandatory “shall” language in Section 3(e)(iii)(2) to join

NIU in delivering a Joint Release Notice to the Escrow Agent directing it to transfer such funds

to NIU. The Court finds that, by refusing to do so, AT&T is in breach of this affirmative

obligation imposed by the Escrow Agreement, and NIU is entitled to summary judgment on its

claim for breach of contract.

E.         NIU Is Entitled to Nine Percent Interest from the Date of AT&T’s Breach

           The parties next dispute whether NIU is entitled to prejudgment interest on its breach of

contract claim. NIU asserts that it is entitled to such interest under New York law, which grants

prejudgment interest to prevailing plaintiffs in breach of contract actions from “the earliest

ascertainable date the cause of action existed . . . .” N.Y. C.P.L.R. § 5001(b). Absent a contrary

contractual provision, such interest is calculated at the statutory rate of “nine per centum per

annum.” Id. § 5004. NIU argues that its cause of action for breach of the Escrow Agreement

existed at least from the dates on which the 2010 and 2011 Com Nextel tax audits were resolved

and AT&T refused to sign Joint Release Notices. Therefore, according to NIU, prejudgment

interest should be calculated from (i) October 24, 2018, with respect to the $35,462,965 reserved

for the 2010 Com Nextel tax audit and (ii) April 2, 2019, with respect to the $32,862,986

reserved for the 2011 Com Nextel tax audit, as each of the audits was finally resolved on such

dates.21


21
          NIU submits that these dates are “conservative” and that the dates of AT&T’s breach could arguably be
fixed at earlier dates, such as when amended tax returns were filed or when the required payment was made. NIU
states that it has selected these dates (by which the 2010 and 2011 Com Nextel tax audits were indisputably final) in




                                                       - 24 -
19-01099-scc        Doc 42       Filed 10/14/20 Entered 10/14/20 14:17:06                  Main Document
                                             Pg 29 of 36


        In response, AT&T urges the Court to deny NIU’s requested relief seeking a declaration

that AT&T is in breach of Escrow Agreement, even if the Court ultimately finds that the funds at

issue should be released. Without a finding of breach of contract, the provision of the New York

C.P.L.R providing for statutory prejudgment interest is inapplicable. See Wilder v. World of

Boxing LLC, 310 F. Supp. 3d 426, 450 (S.D.N.Y. 2018), aff’d, 777 F. App’x 531 (2d Cir. 2019)

(denying request for prejudgment interest where there was no finding of breach of contract).

Lastly, AT&T requests that even if the Court awards prejudgment interest to NIU, the nine

percent statutory rate should be adjusted to reflect the approximately five basis points per year

paid to the Escrow Account by the Escrow Agent, “in order to avoid an inequitable windfall” to

NIU. (Objection at 25 n.10.)

        New York law governs the Escrow Agreement. New York’s Civil Practice Law and

Rules provide that “[i]nterest shall be recovered upon a sum awarded because of a breach of

performance of a contract, or because of an act or omission depriving or otherwise interfering

with title to, or possession or enjoyment of, property . . . from the earliest ascertainable date the

cause of action existed . . . .” N.Y. C.P.L.R. § 5001(a)-(b); see also NML Capital v. Republic of

Argentina, 17 N.Y.3d 250, 258 (2011) (a party that prevails in a breach of contract action is

entitled to obtain prejudgment interest from the earliest date on which its claim accrued). This

entitlement to prejudgment interest includes instances in which sums are awarded from an

escrow fund. See Callen v. Fourteenth Church of Christ, Scientist N.Y.C., 112 F. App’x 79, 81

(2d Cir. 2004) (“[T]he fact that the money was being held in an escrow account does not prevent

the district court’s action from being interpreted as an award of a sum.”); Katzman v. Helen of




order to avoid a dispute that could unnecessarily prolong these proceedings. (See Summary Judgment Motion at 26
n.15.) AT&T has not disputed these dates.




                                                     - 25 -
19-01099-scc      Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06            Main Document
                                         Pg 30 of 36


Troy Texas Corp., 2013 WL 1496952, at *2 (“[E]ven where, as here, damages are awarded from

an escrow fund, prejudgment interest is generally awarded.”).

       Here, the Court has found that AT&T breached the Escrow Agreement by refusing to

execute Joint Release Notices to release excess Escrow Account funds after the final resolution

of the 2010 and 2011 Com Nextel tax audits. Accordingly, Section 5001 of the New York

C.P.LR. requires that prejudgment interest run from the dates on which AT&T was in breach,

here, the dates when the tax audits were indisputably finalized. AT&T has not pointed to any

contractual provision specifying an alternative rate of prejudgment interest or any waiver of

NIU’s right to prejudgment interest. See Katzman v. Helen of Troy Texas Corp., 2013 WL

1496952, at *6 (stating that a party may waive a right to statutory prejudgment interest but, to be

valid, such waiver must be “clear and express”). Further, the Court is not persuaded that the

statutory rate should be reduced by the interest earned by the Escrow Account. In Katzman, the

District Court similarly confronted whether to grant prejudgment interest on sums held in an

interest-bearing escrow account and declined to reduce the mandatory statutory rate of nine

percent per annum by the interest earned by the account. (See Katzman, 2013 WL 1496952, at

*3-4.). So too here. NIU is awarded prejudgment interest at nine percent per annum

commencing on (i) October 24, 2018, with respect to the $35,462,965 reserved for the 2010 Com

Nextel tax audit and (ii) April 2, 2019, with respect to the $32,862,986 reserved for the 2011

Com Nextel tax audit.

F.     NIU and NII Are Entitled to Summary Judgment on Defendants’ Counterclaims

       By the Counterclaims, Defendants request that the Court enter an order: (i) declaring that

(a) NIU is obligated to indemnify AT&T for the full amount of the “Tax Claims” under the

Purchase Agreement, and (b) any dissolution of NII that does not account for the maximum

potential amount of AT&T’s Tax Claims is improper; (ii) enjoining NII from dissolving without




                                               - 26 -
19-01099-scc         Doc 42   Filed 10/14/20 Entered 10/14/20 14:17:06            Main Document
                                          Pg 31 of 36


reserving the full amount of the current purported estimate for the total amount of AT&T’s

alleged Tax Claims; (iii) enjoining NII from releasing funds from the Escrow Account absent

further order of the Court; (iv) enjoining NIU and NII from releasing funds from any distribution

absent further order of this Court; and (v) awarding costs, expenses, and attorneys’ fees to

AT&T.

        NIU and NII seek dismissal of the Counterclaims, arguing that (i) Defendants have not

identified any “actual controversy” that could justify their request for a declaratory judgment and

(ii) Defendants have no legal or factual basis for their requested equitable relief. With respect to

AT&T’s request for declaratory relief, NIU and NII argue that it is undisputed that Defendants

have no current basis to assert either an underlying indemnification claim against NIU or a

guarantee claim against NII under the Purchase Agreement, as NIU has not defaulted on any

payment obligation or otherwise failed to perform its obligations under such agreement. (Reply

at 18.) Accordingly, they assert that there is no actual controversy sufficient to invoke section

2201(a) of title 28 of the United States Code (the “Declaratory Judgment Act”).

        AT&T responds that there is a present controversy—the protection of AT&T’s

contingent contractual rights—which is sufficient to support its claims for relief under the

Declaratory Judgment Act. In addition, AT&T urges this Court to issue the injunction sought by

the Counterclaims in order to protect what it characterizes as its undisputed indemnification

rights under the Agreements, as AT&T’s “counterparty blatantly plans to circumvent” AT&T’s

“substantial contingent contractual rights” by dissolving without adequate reserves for AT&T’s

indemnification claims. (Objection at 3.) AT&T submits that an injunction is within this

Court’s equitable powers to protect AT&T’s indemnification rights, “rights recognized by this

Court as fundamental to the key asset sale in its supervision of NIU’s reorganization.”

(Objection at 28.)




                                               - 27 -
19-01099-scc         Doc 42       Filed 10/14/20 Entered 10/14/20 14:17:06                     Main Document
                                              Pg 32 of 36


         1.       Defendants are Not Entitled to a Declaratory Judgment

         The Declaratory Judgment Act provides, in pertinent part, that “[i]n a case of actual

controversy within its jurisdiction . . . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought. Any such

declaration shall have the force and effect of a final judgment or decree and shall be reviewable

as such.” 28 U.S.C. § 2201(a). Stated differently, declaratory relief is available as a remedy

only if an “actual controversy” exists between the parties and “[t]he determinative issue is

‘whether the facts alleged, under all the circumstances, show that there is a substantial

controversy, between parties having adverse legal interests, of sufficient immediacy and reality

to warrant the issuance of a declaratory judgment.’” Spirit Realty, L.P. v. GH & H Mableton,

LLC, 227 F. Supp. 3d 291, 296-97 (S.D.N.Y. 2017) (quoting Md. Cas. Co. v. Pac. Coal & Oil

Co., 312 U.S. 270, 273 (1941)). “This standard is ‘conceptually linked to the doctrine of

ripeness, requiring that the claim of threatened injury be of direct and immediate impact and the

injury sufficiently likely to occur, so as to render the issue appropriate for judicial review.’” Id.

at 297 (quoting Dow Jones & Co. v. Harrods, Ltd., 237 F. Supp. 2d 394, 407 (S.D.N.Y. 2002)).22

         “Generally, claims involving indemnification obligations are not justiciable until liability

has been imposed upon the party to be indemnified” and “federal courts have generally declined

to award declaratory relief” where there is no liability yet. U.S. Underwriters Ins. Co. v. Orion

Plumbing & Heating Corp., 321 F. Supp. 3d 313, 318-19 (E.D.N.Y. 2018) (citations omitted).

In order to determine whether Defendants’ claims for a declaratory relief are ripe, the Court must

22
     Even where an actual controversy exists, the court still has discretion under the Declaratory Judgment Act to
decline to exercise its jurisdiction. See Spirit Realty, L.P. v. GH & H Mableton, LLC, 227 F. Supp. 3d at 297. When
making this determination, courts in the Second Circuit consider, inter alia, “‘(i) whether the judgment will serve a
useful purpose in clarifying or settling the legal issues involved; [and] (ii) whether a judgment would finalize the
controversy and offer relief from uncertainty. . . .’” Id. (quoting N.Y. Times Co. v. Gonzales, 459 F.3d 160, 167 (2d
Cir. 2006)).




                                                       - 28 -
19-01099-scc        Doc 42   Filed 10/14/20 Entered 10/14/20 14:17:06             Main Document
                                         Pg 33 of 36


consider whether Defendants have a current basis to assert either an underlying indemnification

claim against NIU or a guarantee claim against NII.

               a.      AT&T Has No Current Basis to Demand Indemnification from NIU
                       or to Enforce its Guarantee Against NII

       Defendants’ Counterclaim for declaratory relief seeks a declaration that (i) NIU is

obligated to indemnify AT&T for the full amount of the “Tax Claims” under the Purchase

Agreement, and (ii) any dissolution of NII that does not account for the maximum potential

amount of AT&T’s Tax Claims is improper. (Counterclaims ¶ 64.). The claim for

indemnification from NIU stems from Defendants’ assertion that, “[p]ursuant to [the Purchase

Agreement and the Escrow Agreement], the Purchase Agreement requires NIU to indemnify

AT&T for the Full Amount of the Tax Claims.” (Counterclaims ¶ 65.)

       Section 11.4(a) of the Purchase Agreement requires that NIU “indemnify and hold

harmless [AT&T] for, without duplication, all Taxes and Damages relating to (i) any Taxes

imposed on the Entities that are attributable to any Pre-Closing Period . . . .” (Purchase

Agreement § 11.4.). The Purchase Agreement obligates NIU to indemnify AT&T (as assignee

of New Cingular) for “Taxes and Damages” under Purchase Agreement Section 11.4, not “Tax

Claims” under Section 11.5. The term “Tax Claim,” utilized by AT&T in its Counterclaim, is

defined in Section 11.5 of the Purchase Agreement with reference to the process of administering

issues for which AT&T and its affiliates “may reasonably be entitled to indemnification pursuant

to Section 11.4 . . . .” (Purchase Agreement § 11.5(a).) As NIU correctly asserts, “Tax Claims”

may at a future date become “Taxes and Damages” when audits are complete and Taxes imposed

are payable pursuant to Section 11.4 of the Purchase Agreement, “but Defendants’ contention

that ‘the Purchase Agreement requires NIU to indemnify AT&T for the full amount of the Tax




                                               - 29 -
19-01099-scc      Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06             Main Document
                                          Pg 34 of 36


Claims’ . . . is an inaccurate statement of NIU’s obligations that is devoid of support in the text

of the Purchase Agreement.” (Summary Judgment Motion at 28-29.)

       Notwithstanding AT&T’s assertion that the “total amount of open, indemnifiable Tax

Claims” is $502,922,689 (Counterclaims ¶ 55), AT&T has failed to specifically identify any

unpaid Taxes and Damages that would give rise to an indemnification claim under the Purchase

Agreement which have not already been reimbursed by NIU. Accordingly, the Court has not

been presented with an actual controversy sufficient to warrant the issuance of a declaratory

judgment with respect to Defendants’ claim for indemnification from NIU.

       As Defendants have failed to demonstrate that NIU owes and has failed to pay any

indemnifiable obligations under Section 11.4 of the Purchase Agreement, Defendants’ request

for a declaratory judgment to enforce guarantee rights against NII similarly fails. Specifically,

Section 12.13 of the Purchase Agreement provides that, if NIU:

               defaults for any reason whatsoever on any [ ] payment obligation
               or fails to perform such performance obligation when and to the
               extent that any of the same will become due and payable, then
               [NII] will unconditionally pay or cause to be paid such payment
               obligation or perform or cause to be performed such performance
               obligation immediately upon notice from Purchaser specifying the
               default so that the same benefits will be conferred on Purchaser as
               would have been received if such payment or performance
               obligations had been duly performed and satisfied . . . .

(Purchase Agreement § 12.13.). Here, none of the conditions precedent to NII’s guarantee

obligations has occurred. NIU has not defaulted on any payment obligation or otherwise failed

to perform any other obligation which would trigger an enforceable guarantee right against NII.

As Defendants have not established a basis to assert either an indemnification claim against

NIU or a guarantee claim against NII, their requests for a declaratory judgment are not ripe for

resolution at this time. Simply put, there is no actual controversy sufficient to warrant the

issuance of a declaratory judgment sought by the Counterclaims. The Summary Judgment




                                                - 30 -
19-01099-scc        Doc 42     Filed 10/14/20 Entered 10/14/20 14:17:06             Main Document
                                           Pg 35 of 36


Motion is granted with respect to the dismissal of the Counterclaims for declaratory relief against

NII and NIU.

          2.     Defendants Are Not Entitled to Equitable Relief

          By the Counterclaims, Defendants also request equitable relief in the form of an order (a)

enjoining NII from dissolving without reserving the full amount of the current purported estimate

for the total amount of AT&T’s alleged Tax Claims; (b) enjoining NII from releasing funds from

the Escrow Account absent further order of the Court; and (c) enjoining NIU and NII from

releasing funds from any distribution absent further order of this Court. (Counterclaims ¶¶ 69-

71.). Defendants assert that, “[i]f NII liquidates without reserving sufficient funds to cover

AT&T’s tax claims . . . AT&T will be ‘left without recourse’ because ‘the Escrow Account [will

be] already empty.’” (Objection at 29 (citing Am. Sec. LLC, 2013 WL 5718477, at *11).)

          Defendants’ speculative concern that a dissolution of NII may impact the payment of a

hypothetical future contractual claim assertable by AT&T for money damages is insufficient to

support their request for injunctive relief. “It is a basic doctrine of equity jurisprudence that

courts of equity should not act . . . when the moving party has an adequate remedy at law and

will not suffer irreparable injury if denied equitable relief.” Morales v. Trans World Airlines,

Inc., 504 U.S. 374, 381 (1992) (citations omitted); Beacon Theatres, Inc. v. Westover, 359 U.S.

500, 506–07 (1959) (“The basis of injunctive relief in the federal courts has always been

irreparable harm and inadequacy of legal remedies.”). Defendants do not allege sufficient facts

supporting a claim of irreparable harm warranting the imposition of equitable relief. As stated,

supra, because no “Taxes and Damages” are currently due from NIU to AT&T, a fact that

neither party disputes, it follows that no indemnification claim or guarantee claim is extant and

unpaid.




                                                - 31 -
 19-01099-scc     Doc 42      Filed 10/14/20 Entered 10/14/20 14:17:06            Main Document
                                          Pg 36 of 36


       Finally, the Supreme Court has held that federal courts have “no authority to issue a

preliminary injunction preventing petitioners from disposing of their assets pending adjudication

of respondents’ contract claim for money damages.” Grupo Mexicano de Desarrollo S.A. v. All.

Bond Fund, Inc., 527 U.S. 308, 333 (1999) (ruling on district courts’ equitable jurisdiction under

Fed. R. Civ. P. 65). Although here the Defendants request the entry of a permanent injunction

and not a preliminary injunction, the Supreme Court’s reasoning is nonetheless applicable. The

Court declines to entertain the Defendants’ request for injunctive relief relating to hypothetical

claims for potential future liabilities that may arise under the Agreements. The Court grants the

Summary Judgment Motion with respect to the dismissal of the Counterclaims for equitable

relief against NII and NIU.

Conclusion

       For all of the foregoing reasons, the Summary Judgment Motion is granted. NIU is

entitled to the immediate disbursement of $65,800,288 held in the Escrow Agreement

administered by Citibank N.A., plus prejudgment interest at nine percent per annum (i)

commencing on October 24, 2018 with respect to the Escrow Account funds reserved for the

2010 Com Nextel tax audit and (ii) commencing on April 2, 2019 with respect to the Escrow

Account funds reserved for the 2011 Com Nextel tax audit. The Counterclaims are dismissed.

The parties are directed to submit an order consistent with this decision.

Dated: October 14, 2020
       New York, New York



                                              /S/ Shelley C. Chapman
                                              THE HONORABLE SHELLEY C. CHAPMAN




                                               - 32 -
